PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (herein referred to as the "Agreement") is
dated for reference purposes as of August 17, 2011, and is made and entered into
by and between BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania corporation,
(hereinafter referred to as "Seller") and SCOTT FAMILY TRUST, dated July 26,
2005, and ROSS FAMILY TRUST, dated February 26, 2010, in care of Mr. Elliot
Scott, EAS Investments, 12250 El Camino Real Suite #170, San Diego, California
92130, (hereinafter collectively referred to as "Purchaser")

R E C I T A L S :

Seller is the owner of that certain improved tract or parcel of land located at
4306 South College Avenue, Fort Collins, Colorado, the legal description for
which is more fully described on Exhibit "A". Such tract shall be conveyed
together with all improvements situated thereon, and all hereditaments,
appurtenances, rights, permits, licenses, easements and rights-of-way incident
and appurtenant thereto, (collectively referred to as the "Property")  Seller as
landlord has leased the, Property pursuant to that certain Lease between RCI
Realty, LLC and Restaurant Concepts II, LLC as assigned to Am Rest, LLC (the
"Tenant") dated January 1, 2007, which lease was assigned to Seller on February
25, 2010, pursuant to which the Seller leases the property to Tenant (the
"Lease"). The Seller has agreed to sell the Property and assign the Lease, and
the Purchaser has agreed to purchase the Property and assume the Lease on the
terms and conditions herein set forth.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) paid by Purchaser to Seller, and of the mutual covenants and agreements
contained





--------------------------------------------------------------------------------

herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby agree as follows:

A G R E E M E N T :

1.

PURCHASE AND SALE

Seller agrees to sell and convey the Property and Landlord's interest in the
Lease to Purchaser, and Purchaser agrees to purchase and pay for the Property
and Lease from Seller, all in accordance with the terms and conditions provided
in this Agreement.

2.

PURCHASE PRICE

The purchase price for the Property (the "Purchase Price") shall be ONE MILLION
FOUR HUNDRED FIFTY THOUSAND DOLLARS ($1,450,000.00).

3.

PAYMENT OF PURCHASE PRICE

The Purchase Price shall be paid in the following manner:  Thirty Thousand
($30,000.00) Dollars Earnest Money to be paid in cash to be paid within
forty-eight (48) hours of the effective date of this Agreement and signing of
Joint Escrow Instructions ("Purchase Agreement").  The Earnest Money shall be
deposited with Kristin Brown of First American Title Insurance Company as Escrow
Holder ("Escrow Agent").  Said Earnest Money shall become non-refundable the
later of (i) seventeen (17) days after Tenant and the Developer have passed on
the Right of First Refusal (the “ROFR”) or (ii) seventeen (17) days after the
effective date of the Purchase Agreement.  The balance of the Purchase Price of
One Million Four Hundred Twenty Thousand ($1,420,000.00) Dollars shall be
payable at closing.

4.

EARNEST MONEY

Upon execution of this Agreement, Purchaser shall deposit the sum of Thirty
Thousand and 00/100 Dollars ($30,000.00) as earnest money (the "Earnest Money")
with First American Title Insurance Company (hereinafter referred to as the
"Escrow Agent").  The Earnest Money shall be held by Escrow Agent in accordance
with the





2




--------------------------------------------------------------------------------

terms of this Agreement.  At the Closing, the Earnest Money shall be paid over
to Seller; or if this Agreement is terminated, canceled, or rescinded, the
Earnest Money shall be refunded to Purchaser or paid over to Seller as
liquidated damages as further provided herein.

5.

SURVEY AND TITLE

5.1

Survey

On or before the Effective Date of this Agreement, as defined in Section 21
below, Seller shall deliver to Purchaser all surveys, site plans, title
insurance commitments and policies which are in Seller's possession. Purchaser,
at Purchaser's expense, shall have the right to obtain an updated or new land
title boundary survey of the Property (the "Survey") showing thereon the correct
legal description of the Property, its proper easements, rights-of-way, and
adjacent roadways on and/or to the Property.

5.2

Seller's Title

At the Closing, Seller shall convey to Purchaser Good and Marketable Fee Simple
Title to the Property subject only to the following exceptions (herein referred
to as the "Permitted Exceptions"): (i) zoning ordinances affecting the property;
(ii) the lien of ad valorem taxes for the calendar year of the Closing which are
not due and payable as of the date of the Closing; (iii) the Reciprocal Easement
Agreement dated January 17, 1995 and recorded as Reception No. 95003807 (the
"REA"); (iv) those matters listed on the Title Commitment, as hereinafter
defined, to which Purchaser has no objection or is deemed to have waived
objection, in accordance with the provisions of Section 5.3. "Good and
Marketable Fee Simple Title," where used in this Agreement, shall be such fee
simple title as is acceptable to and insurable in Purchaser's favor in the
amount of the Purchase Price by the Title Company, as hereinafter defined, at
standard rates, and subject only to the standard printed exceptions.

5.3

Title Objections

On or before the Effective Date of this Agreement, as noted in Section 5.1,
Seller shall deliver to Purchaser all title insurance commitments and





3




--------------------------------------------------------------------------------

policies in Seller 's possession. Seller shall also order for Purchaser a
preliminary title report (the "Title Commitment") issued by the Escrow Agent
which shall provide a commitment to insure title to the Property on the full
coverage, in the amount of the Purchase Price subject, however, to the standard
exceptions. Purchaser shall have ten (10) days after the Effective Date of the
Purchase Agreement, to object, by delivering written notice to Seller with
respect to any matters shown in the Title Commitment and Survey, and any matters
shown therein and not objected to by Purchaser within said Objection Period
shall be deemed approved by Purchaser (and shall be included in the definition
of "Permitted Exceptions"). If Purchaser does give such notice within the
timeframe described above and objects to title matters, then Seller shall have
ten (10) days to deliver a written response as to which objections, if any,
Seller agrees to cure. If Purchaser is not satisfied with the objections Seller
does not agree to cure, then Purchaser may terminate this Agreement by
delivering a written notice of termination, within five (5) days after receipt
of Seller's response whereupon the Earnest Money shall be returned to Purchaser
and neither party shall have any further obligation to the other, except for
those obligations that expressly survive the termination of this Agreement.
Seller shall have until the Closing date to cure the objections Seller has
agreed to cure. If Seller does not so remedy any matters to which Purchaser has
objected and Seller has agreed to cure, then Purchaser shall have the option of
either (1) completing this transaction and accepting such title as Seller is
able to convey, without reduction of the Purchase Price, or (2) terminating this
Agreement, in which event the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligation to the other hereunder, except
for those obligations which expressly survive the termination of this Agreement.
Notwithstanding the foregoing, Seller shall be required to pay off and/or cause
to be satisfied at Closing, any liens, judgments, deeds of trusts, and any other
title objections which





4




--------------------------------------------------------------------------------

can be satisfied of record by a stated sum of money, whether or not such
monetary title objections are included in Purchaser's notice. From time to time,
at any time after the expiration of the Inspection Period and prior to the
Closing date, Purchaser may give written notice of objections to matters of
title first appearing in any updated title commitment issued after the initial
Title Commitment and all such additional objections shall be subject to
procedures for resolution of title objections set forth in this Section 5.3.

6.

INSPECTION OF THE PROPERTY

6.1

Purchaser's Inspection

Purchaser, personally or through agents, employees or contractors, following
twenty four (24) hours prior notice to the Seller, may go upon the Property
following (i) until seventeen (17) days after Tenant and the Developer have
passed on the ROFR or (ii) until seventeen (17) days after the effective date of
the Purchase Agreement, whichever is later, to inspect the Property, to conduct
such soil, engineering, environmental, "wetlands" and other tests,
investigations and analyses of the Property as Purchaser deems appropriate.
Seller hereby agrees to cooperate fully with Purchaser so as to allow Purchaser
the reasonable opportunity to inspect the Property and any other information
with respect to the Property, which cooperation shall include, without
limitation, Seller's provision of all plans, specifications, studies, tests,
records of account with respect to the Tenant, and other documents and
information as Purchaser may reasonably request which are related to the
ownership, operation and/or maintenance of the Property. Purchaser acknowledges
that the Property is leased to Tenant and agrees to conduct its inspection of
the Property in a manner which will cause minimal disruption and not interfere
with Tenant's restaurant operations on the Property. Purchaser shall pay all of
its costs incurred in making such surveys, inspections, tests, analyses and
investigations, and Purchaser, at its own expense, shall be responsible for the
repair





5




--------------------------------------------------------------------------------

of any damages to the Property incurred by reason of Purchaser's inspection of
the Property. Purchaser shall indemnify, defend and hold Seller entirely
harmless from any cost, expense, liability or obligation resulting from physical
injury, property damage, mechanics' or materialmen's liens or otherwise caused
directly or indirectly by Purchaser's entry upon the Property pursuant to this
Section. Notwithstanding any other provision of this Agreement, the foregoing
indemnity shall survive the expiration or termination of this Agreement for any
reason whatsoever.

6.2

Election to Terminate

On or before the later of (i) seventeen (17) days after Tenant and the Developer
have passed on the ROFR or (ii) seventeen (17) days following the Effective Date
hereof (the "Inspection Period"), Purchaser shall have the absolute right,
exercisable in Purchaser's sole discretion, to terminate this Agreement. Unless
Seller receives express written instructions from Purchaser on or before the
expiration of the Inspection Period that it is exercising its right to terminate
the Agreement, Purchaser shall be deemed to have not terminated this Agreement.
If Purchaser does give such notice of termination, Seller and Escrow Agent shall
refund the Earnest Money to Purchaser. The parties hereunder shall have no
further rights, duties or obligations under this Agreement, except for such
rights, duties or obligations as are expressly stated herein to survive a
termination of this Agreement.

6.3

Due Diligence Studies/Tests

If this Agreement is terminated by Purchaser, Purchaser shall deliver to Seller
promptly, at no cost or expense to Seller, copies of any and all due diligence
studies, surveys, tests, measurements, and reports obtained by Purchaser that
relate to the physical condition of Property. Purchaser also agrees to promptly
return any due diligence materials furnished by Seller in the event this
Agreement is terminated.





6




--------------------------------------------------------------------------------



6.4

Rights of First Refusal and First Offer

The REA provides, inter alia, that the owner of the Shopping Center adjacent to
the Property has a right of first refusal to purchase the property, as well as
other easements and restrictions.  Upon entry into the Agreement, the Seller
shall notify such owner of this Agreement.  If such right is exercised, this
Agreement will be terminated, and the Earnest Money will be refunded to
Purchaser.  Upon entry into the Agreement, the Seller shall notify the Tenant of
its right of first refusal.  If such right is exercised, this Agreement will
terminate and the Earnest Money will be refunded to Purchaser.

6.5

Tenant Estoppel Certificate

As a condition to Purchaser's obligations under this Agreement, Seller shall
deliver to Purchaser at or prior to Closing an estoppel certificate (the
"Estoppel") signed by the Tenant addressed to Purchaser and Purchaser's lender,
containing the following information  (a) stating that the Lease is in full
force and effect, (b) confirming that neither the Tenant nor the Seller are in
default under the Lease; (c) stating the commencement and expiration dates and
the rent payable under the Lease; and (d) confirming that the Tenant has waived
its rights under Section 36 of the Lease relating to the Tenant's right of first
offer.

7.

SELLER'S REPRESENTATIONS

As an inducement to Purchaser to enter into this Agreement and to purchase the
Property, Seller warrants, represents to, and covenants with Purchaser as
follows:

7.1

Authority

Seller has the right, power, and authority to enter into this Agreement and has
the right, power and authority to convey the Property in accordance with the
terms and conditions of this Agreement.

7.2

FIRPTA

That Seller is not a "foreign corporation," "foreign partnership" or "foreign
estate," as those terms are defined in the Internal Revenue Code of 1986,





7




--------------------------------------------------------------------------------

as amended, and that Seller will furnish to Purchaser such further assurances
with respect to this representation and warranty as Purchaser shall reasonably
request.

7.3

Conflicts and Pending Action

There is no agreement to which Seller is a party or, to the best of Seller's
knowledge, binding on Seller which is in conflict with this Agreement. There is
no action or proceeding pending and Seller has received no written notice of any
proceeding, including condemnation proceedings against the Seller which
challenges or impairs Seller's ability to execute or perform its obligations
under this Agreement.

7.4

Lease

The Lease is in full force and effect, Tenant having paid rent through August
31, 2011.   Seller has received no notice from Tenant of any default by Seller
as landlord under the lease. Seller knows of no default by Tenant under the
lease.

7.5

No Violation

To Seller's best knowledge, neither the entering into of this Agreement nor the
consummation of the transaction contemplated hereby will constitute or result in
a violation or breach by Seller of any agreement or restriction to which either
Seller or the Property is subject to the best of Seller's knowledge. Seller has
no knowledge, and has received no notice, of any violation of the applicable
codes in respect of the Property.

7.6

Environmental Matters

Seller will furnish to Purchaser, on or before the Effective Date, copies of any
environmental studies which Seller has had performed or otherwise has in its
possession pertaining to the Property, if any. Seller has not used, nor
authorized nor allowed the use of the Property and to the best of Seller's
knowledge without any independent inquiry, the Property has not been used, for
the handling, treatment, storage, disposal or release of any hazardous or toxic
substance as defined under any applicable state or federal law or regulation
including without limitation Section 10414 of the Comprehensive Environmental
Response Compensation and Liability Act (CERCLA), 42 U.S.C. §9601(14) as





8




--------------------------------------------------------------------------------

modified, in such amounts as would reasonably necessitate any response or
corrective action, including such action under CERCLA, as amended, the Resource,
Conservation and Recovery Act, as amended, any state acts governing
environmental matters, or any other applicable law or regulation. To the best of
Seller's knowledge without any independent inquiry, there are no underground
storage tanks located in or on the Property. The foregoing is qualified to the
extent of any disclosures contained in the environmental report delivered or
resulting from inspections undertaken, pursuant to this Agreement.

7.7

Actual Knowledge

Seller makes no representation or warranty with respect to the physical
condition of the Property, although Seller has no actual knowledge of any
material defects of the Property. Seller also makes no representation or
warranty with respect to third party reports and due diligence materials
delivered by Seller to Buyer; however, Seller has no actual knowledge of any
material inaccuracies with respect to such materials. Buyer further acknowledges
and agrees (i) that the Seller shall have no liability for constructive
knowledge with respect to defects in the condition of the Property or
inaccuracies of such reports and materials; and, (ii) that Seller's
representatives have not visited or inspected the Property in the last twelve
(12) months (in accordance with the terms of the Lease, it is the Tenant's
responsibility to keep the Property in good order and repair).

7.8

Pre-Closing Breach

If any representation or warranty above is actually known by Purchaser prior to
Closing, as defined in Section 9.1 below, to be untrue and is not remedied by
Seller prior to Closing, then Purchaser may, at Purchaser's sole and exclusive
remedy, either: (i) terminate this Agreement whereupon the Earnest Money shall
be refunded to Purchaser, and neither party shall have any further rights or
obligations pursuant to this





9




--------------------------------------------------------------------------------

Agreement, other than as set forth herein with respect to rights or obligations
that survive termination; or (ii) waive its objections and close the
transaction.

7.9

Post-Closing Liability

Purchaser acknowledges that it is a sophisticated Purchaser who is familiar with
the ownership and operation of real estate projects similar to the Property, and
Purchaser and Seller have negotiated and agreed that Purchaser shall be able to
fully investigate the Property and Seller's representations during the
Inspection Period, as defined in Section 6.2 above.

PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES (OTHER THAN THE LIMITED WARRANTY OF
TITLE AS SET OUT IN THE DEED), PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN "AS- IS", "WHERE IS" CONDITION AND BASIS WITH ALL FAULTS.

8.

BROKERS

Seller and Purchaser each represent and warrant one to the other that neither
has employed, retained, or consulted any real estate broker, agent or other
finder in carrying on the negotiations relative to this Agreement, other than
EXP Realty Advisors, Inc., who represents Seller (the "Brokers").  In the event
of Closing, and only in such event, Seller shall pay a commission to Brokers.
 Seller shall indemnify and hold Purchaser harmless from and against any claims
of any broker or finder (other than the Brokers) who asserts that he, she or it
has dealt with Seller and, therefore, is due a commission as the procuring cause
of this





10




--------------------------------------------------------------------------------

transaction.  Purchaser shall indemnify and hold Seller harmless from and
against any claims of any broker or finder (other than the Brokers), who asserts
that he, she or it has dealt with Purchaser and, therefore, is due a commission
as the procuring cause of this transaction.  The provisions of this Section
shall survive the Closing, or, if the Closing does not occur, the termination of
this Agreement.

9.

THE CLOSING

9.1

Closing Date and Location

Unless otherwise agreed upon, in writing, between Seller and Purchaser, the
closing (the "Closing") shall be held on or before the day which is thirty (30)
days from the expiration of the Inspection Period (the "Closing Date") Purchaser
shall deliver to Seller notice of the date of Closing, at least five (5) days in
advance of Closing Date. The Closing shall occur through escrow whereby Seller
and Purchaser and their counsel need not be physically present but shall deliver
executed original documents by overnight courier or similar means and deliver
funds by wire transfer to the Escrow Agent who will deliver and record documents
and distribute funds pursuant to closing instructions. In the event Purchaser
fails to deliver notice of Closing to Seller, the same shall occur at the
offices of Escrow Agent on the last scheduled day for the Closing to occur at
10:00 a.m. The Closing may occur by mail or overnight delivery.

9.2

Deliveries at Closing

The purchase and sale of the Property contemplated by this Agreement shall be
closed by Seller's delivery of a properly executed special warranty deed
conveying good and marketable fee simple title to the Property to Purchaser (the
"Deed"), subject only to the Permitted Exceptions, and the payment by Purchaser
of the Purchase Price for the Property in the manner provided in Section 3
hereof. Seller shall also execute and deliver to Purchaser:  





11




--------------------------------------------------------------------------------



(a)

An Assignment and Assumption Agreement in form reasonably acceptable to
Purchaser and Seller, whereby the Lease shall be assigned by Seller to
Purchaser, and assumed by Purchaser;

(b)

A duly executed closing statement, itemizing all credits between Seller and
Purchaser;

(c)

A duly executed affidavit of title with respect to the Property and such other
agreements as may be necessary to cause Title Company to mark the Title
Commitment and issue the Title Policy with an effective date on the date of
recording of the Deed;

(d)

A duly executed certificate with respect to Section 1445 of the Internal Revenue
Code of 1986, as amended, stating, among other things, that Seller is not a
foreign corporation or non-resident alien, as defined in the Code and
regulations issued pursuant thereto;

(e)

A real estate reporting transferor identification, showing Seller's correct
federal tax identification number, to enable the closing attorneys to complete
and file the required IRS Form 1099-S;

(f)

Physical possession of all the Property, subject to the Lease and the Permitted
Exceptions;

(g)

Such evidence as the Title Company shall reasonably require as to the authority
of the parties acting on behalf of Seller to enter into this Agreement and to
discharge the obligations of Seller pursuant hereto;

(h)

The Estoppel Certificate executed by Tenant (Seller shall use best efforts to
deliver at Closing);  





12




--------------------------------------------------------------------------------



9.4

Closing Costs

At the Closing, Seller and Purchaser shall respectively pay the following costs
and expenses:

(a)

In addition to the costs incurred by Seller in the fulfillment of its
obligations hereunder, Seller shall pay (i) any fees and expenses of Seller's
attorneys, and (ii) the cost of the owner's title insurance policy, but only for
standard coverage, (iii) the commission due Brokers.

(b)

Purchaser shall pay (i) the fees and expenses of Purchaser's attorneys, (ii) any
costs of excess coverage or endorsements with respect to the owner's title
insurance policy obtained by Purchaser, (iii) the costs of updating the Survey,
(iv) the costs of recording the Deed and other conveyance documents, and (v) any
other closing costs and expenses actually incurred by Purchaser, or not
specified to be paid by the Seller.

(c)

Any other costs and expenses of closing including Escrow fees and any Colorado
transfer tax shall be shared between Seller and Purchaser.

9.5

Prorations

The rental due under the Lease shall be prorated between Purchaser and Seller as
of the Closing Date. There shall be no proration of taxes or other costs and
expenses associated with the operation of the Property since taxes and such
other costs shall be paid by Tenant under the Lease.

10.

RISK OF LOSS

Risk of loss to the Property or any part thereof shall remain with the Seller
until the Closing Date. If any part of the Property is damaged by fire or other
casualty prior to the Closing and the cost of repair for such damage is Fifty
Thousand Dollars ($50,000.00) or less, and such obligation for repair is not the
responsibility of Tenant under the  Lease, Purchaser shall receive a credit in
the amount of the reasonable cost of repair of such damage (not to exceed Fifty
Thousand Dollars ($50,000.00) and thereupon this transaction shall be





13




--------------------------------------------------------------------------------

consummated in accordance with the terms hereof without further reduction in the
Purchase Price. If the Property or any part thereof are destroyed or damaged by
fire or other casualty prior to the Closing Date and the cost of repair of all
such damage or destruction prior to the completion of this transaction will
exceed Fifty Thousand Dollars ($50,000.00), the Seller shall notify the
Purchaser within ten (10) days thereafter and the Purchaser may elect:

(a)

to receive the proceeds of all insurance payable in connection therewith and
thereupon this transaction shall be consummated in accordance with the terms
hereof without reduction in the Purchase Price; or

(b)

to terminate this Agreement, in which event the Escrow Agent shall return all
funds and documents deposited with it to the party who so deposited the same and
thereupon the parties shall be released from any further obligations under this
Sale Agreement each to the other, except for the undertakings and indemnities of
Paragraph 9 and except that expenses of the Escrow Agent shall be borne equally
between the Seller and the Purchaser.

If the Purchaser shall fail to make its election under subsection (a) or (b)
above within ten (10) days after receiving notice of the casualty occurrence
from the Seller, Purchaser shall be deemed to have elected option (a).

11.

CONDEMNATION

In the event, at any time between the Effective Date of this Agreement and
Closing, all or any portion of the Property is condemned by any legally
constituted authority for any public use or purpose (or conveyed in lieu
thereof), then Seller shall promptly deliver written notice thereof to
Purchaser. Upon receipt of such notice, Purchaser shall have the right to
terminate this Agreement, in which event all Earnest Money paid by Purchaser
shall be immediately refunded by Seller to Purchaser, and neither Purchaser nor
Seller shall have any further liabilities, obligations or rights with regard to
this Agreement. If Purchaser elects to





14




--------------------------------------------------------------------------------

proceed to Closing after receiving notice of such condemnation (or conveyance in
lieu thereof), Purchaser shall be entitled to the proceeds or the right to
negotiate, settle and collect the proceeds of such condemnation award, and
Seller shall execute and deliver all documents reasonably requested of Seller in
order to effectuate this section.

12.

DEFAULT

12.1

Seller's Default

(a)

If the sale and purchase of the Property contemplated by this Agreement is not
consummated on account of Seller's default or breach of any material terms or
conditions herein contained, Purchaser may terminate this Agreement by written
notice delivered to Seller, and obtain a refund of the Deposit.

(b)

As a condition precedent to the effective exercise of Purchaser's rights under
this Agreement pursuant to the provisions of Section 12.1(a) above, Purchaser
shall give Seller notice in writing, in accordance with the notice provisions of
this Agreement, which notice shall state, with particularity, the alleged breach
or default or non-performance of Seller and the action required by Seller to
cure such breach. Seller shall have a period of ten (10) days after receipt of
such notice to cure the alleged default, breach, or non-performance to
Purchaser's reasonable satisfaction, and to thereby cure the default and prevent
termination of this Agreement or other action by Purchaser; provided, however,
such cure period shall not extend the Closing Date beyond the final date of
Purchaser's 1031 exchange.

12.2

Purchaser's Default

(a)

IF THE SALE AND PURCHASE OF THE PROPERTY CONTEMPLATED BY THIS AGREEMENT IS NOT
CONSUMMATED BECAUSE OF THE PURCHASER'S DEFAULT, THE EARNEST MONEY SHALL BE
DISBURSED TO SELLER,





15




--------------------------------------------------------------------------------

AS SELLER'S SOLE REMEDY AND AS FULL LIQUIDATED DAMAGES. THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT IT IS DIFFICULT TO ESTIMATE MORE PRECISELY THE
DAMAGES WHICH MIGHT BE SUFFERED BY THE SELLER UPON THE PURCHASER'S DEFAULT.
SELLER HEREBY WAIVES AND RELEASES ANY RIGHT TO (AND HEREBY COVENANTS THAT IT
SHALL NOT) SUE THE PURCHASER FOR SPECIFIC PERFORMANCE UNDER THIS AGREEMENT OR TO
PROVE THAT THE SELLER' S ACTUAL DAMAGES EXCEED THE AMOUNT OF SAID SUMS.

(b)

As a condition precedent to the effective exercise of Seller's rights under this
Agreement, pursuant to the provisions of Section 12.2(a) above, Seller shall
give Purchaser notice in writing, in accordance with the notice provisions of
this Agreement, which notice shall state, with particularity, the alleged breach
or default or non-performance of Purchaser and the action required by Purchaser
to cure such breach. Purchaser shall have a period often (10) days after receipt
of such notice to cure the alleged default, breach, or non-performance to
Seller's reasonable satisfaction, and to thereby cure the default and prevent
termination of this Agreement or other action by Seller.

13.

ASSIGNMENT OF AGREEMENT

Purchaser may assign its rights and duties under this Agreement, provided that
notice of such assignment is promptly delivered to Seller and any assignee of
Purchaser's rights and duties becomes bound to perform the terms and conditions
hereof. No such assignment or assumption shall relieve Purchaser of any of the
Purchaser's obligations hereunder.

14.

TIME OF ESSENCE

Time is of the essence hereof.

15.

NOTICES

Any notices, requests, or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered (i) by United States





16




--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, postage prepaid, (ii) by
delivery via a nationally recognized overnight courier service that obtains
receipts or a recognized same day courier service that obtains receipts, or
(iii) by delivery via electronic (facsimile) transmission with receipt
confirmation by telephone and with an original sent by first class mail. Each
notice shall be addressed to each party at its address set forth below its
signature, or such other addresses (and facsimile numbers) as may be changed by
the parties by written notice as herein provided. Any such notice, request or
other communication shall be considered given or delivered, as the case may be,
on the date of courier delivery, on the first business day following the date of
facsimile transmission, or on the third day after the date of deposit in the
United States mail as to notices sent only by certified mail.

16.

ENTIRE AGREEMENT; MODIFICATION

This Agreement supersedes all prior discussions and agreements between the
Seller and the Purchaser with respect to the Property and contains the sole and
entire understanding between the Seller and the Purchaser with respect to the
Property. All promises, inducements, offers, solicitations, agreements,
commitments, representations and warranties heretofore made between such parties
are merged into this Agreement. This Agreement shall not be modified or amended
in any respect except by a written instrument executed by or on behalf of each
of the parties to this Agreement.

17.

BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns (if permitted pursuant to the terms hereof). This Agreement shall be
construed in accordance with the laws of the State of Colorado.





17




--------------------------------------------------------------------------------



18.

COUNTERPARTS

This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument and agreement.

19.

WAIVER

Any condition, right, election, or option of termination, cancellation, or
rescission granted by this Agreement to the Purchaser or the Seller may be
waived in writing by such party. Except as herein expressly provided, no waiver
by a party of any breach of this Agreement or of any warranty or representation
hereunder by the other party shall be deemed to be a waiver of any other breach
by the other party, and no acceptance of payment or performance by a party after
any breach by the other party shall be deemed to be a waiver of any breach of
this Agreement or of any representation or warranty hereunder by such other
party, whether or not the first party knows of such breach at the time it
accepts such payment or performance. No failure or delay by a party to exercise
any right it may have by reason of the default of the other party shall operate
as a waiver of default or modification of this Agreement or shall prevent the
exercise of any right by the first party while the other party continues to be
so in default.

20.

DATE OF PERFORMANCE

If the time period by which or date on which any right, option or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a

Saturday, Sunday or legal holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled business
day in the State of Colorado.

21.

OFFER

The execution of this Agreement by Purchaser constitutes an offer to purchase
the Property. Unless this Agreement is accepted by Seller on or before August
24, 2011, at 5:00 P.M. Eastern Daylight Time, and a fully executed, unaltered
counterpart of this





18




--------------------------------------------------------------------------------

Agreement is delivered to Purchaser with all Exhibits attached, the offer of
this Agreement shall be automatically revoked and terminated. The "Effective
Date" of this Agreement is the first day, if any, on which both parties have
executed an identical counterpart of this Agreement.

22.

COSTS OF LEGAL ACTION

In the event that either party takes legal action against the other in order to
enforce the terms of this Agreement, the prevailing party in such action shall
have the right to recover from the non-prevailing party the costs and expenses
incurred by the prevailing party in such action, including attorney fees
incurred in the action, in any action on appeal or in the enforcement of any
judgment or settlement.

23.

TAX DEFERRED EXCHANGE OF PROPERTY

Seller and Purchaser acknowledge that either party may be desirous of effecting
an exchange pursuant to Section 1031 of the United States Internal Revenue Code.
Purchaser and Seller agree to cooperate in good faith so as to allow either
party to effect such Section 1031 Exchange. Such Section 1031 Exchange shall not
delay the closing and consummation of the transaction contemplated herein, nor
shall result in the non-electing party incurring any additional liability or any
additional costs or expenses (all such costs and expenses to be paid or
reimbursed at Closing by party electing to effect the 1031 Exchange). It is
further expressly agreed and provided that such 1031 Exchange shall not hinder,
delay or impede either party's rights under this Agreement.

24.

NO SURVIVAL

Except as expressly set forth in Section 7 of this Agreement, the terms and
conditions of this Agreement shall not survive the Closing of the purchase and
sale of the Property and shall be merged into the execution and delivery of the
Deed to Purchaser.

25.

CONFIDENTIALITY

Purchaser will hold, and will cause their respective officers, agents and
employees to hold, in confidence, and not disclose to others, the terms of this





19




--------------------------------------------------------------------------------

Agreement, the transactions contemplated by this Agreement, and all financial
information regarding the restaurant operated on the Property, and regarding
Tenant and/or Seller, as well as the plans, documents, contracts, records, data
analysis, compilations, forecasts, and studies and other informational material
received or prepared by them with respect to the Property, Seller and Tenant
(collectively the "Information") except: (a) to the extent that such information
(i) is otherwise available from third persons without restrictions on its
further use or disclosure or (ii) is required by order of any Governmental Body,
any law or any reporting obligation of Purchaser or Sellers; (b) to the extent
such information is or becomes publicly known other than through a violation of
this paragraph by the party in question; or (c) to the extent such information
is provided to persons who are assisting in the consummation of the transactions
contemplated hereby, or is required to be given to such third party in order to
obtain any consents, approval, authorizations or disclosures contemplated by
this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Agreement on the dates specified below their signatures.

SELLER:

BLUE RIDGE REAL ESTATE CO.

BY:

/s/ Eldon D. Dietterick

Name: Eldon D. Dietterick

Title:  Executive Vice President & Treas.




Dated as to Seller: August 18, 2011




Address:

Box 707

Blakeslee, PA  18610







(Signatures continued on next page)





20




--------------------------------------------------------------------------------

PURCHASER:

SCOTT FAMILY TRUST




BY:

/s/ Elliot A. Scott

Name:

Elliot A. Scott

Title:

Trustee




Dated as to Purchaser:

August 17, 2011




Address:

c/o EAS Investments

12250 El Camino Real Suite #170

San Diego, CA  92130







ROSS FAMILY TRUST




BY:

/s/ Steven Ross

Name:

Steven Ross

Title:

Trustee




Dated as to Purchaser:

August 17, 2011




Address:

c/o EAS Investments

12250 El Camino Real Suite #170

San Diego, CA  92130





21




--------------------------------------------------------------------------------

EXHIBIT "A"




LEGAL DESCRIPTION







Lot 4, Fort Collins Retail Center P.U.D., to the City of Fort Collins, County of
Larimer, State of Colorado.  (Parcel contains 35,806 square fee) 0.822 acres.





22


